ORIGINAL

     3Jn tbe mntteb ~tates QCourt of jfeberal QClaims
                                    No. 15-l 158C

                              (Filed: February 24, 2016)                    FILED
                                                                           FEB 24 2016
                                               )                         U.S. COURT OF
JULIAN R. HOOD,                                )                        FEDERAL CLAIMS
                                               )
                      Plaintiff,               )
                                               )
v.                                             )
                                               )
THE UNITED STATES,                             )
                                               )
                     Defendant.                )
~~~~~~~~~~~~~~)

                                       ORDER

       On November 30, 2015, plaintiff in the above-captioned case, Mr. Julian
Hood, appearing pro se, filed a complaint in this court. ECF No. 1. Plaintiff also
filed with his complaint an application to appear in forma pauperis (IFP), seeking
permission to proceed without paying the court's filing fee . Dkt. No. 3.

        The court determined that Mr. Hood's assets and history of vexatious
litigation barred him from proceeding in forma pauperis pursuant to 28 U.S.C. §
1915, and thus denied his application. Order, Feb. 11, 2016, ECF No. 12. The
court provided notice to plaintiff that failure to remit the filing fee by February 19,
2016, would result in dismissal of his complaint pursuant to Rule 41 (b) of the
Rules of the United States Court of Federal Claims. Id. at 2-3.

      As of the date of this order, plaintiff has not paid the required filing fee.
Because plaintiff has failed to comply with the court's order, this action is
DISMISSED without prejudice.

       IT IS SO ORDERED.